Russell, J.,
concurring specially. I dissent from so much of the decision as affirms the legal validity of the contract. In my opinion, anjr contract which stipulates to relieve a common carrier from the results of the carrier’s own negligence is contrary to the declared public policy of this State. Even if the opinion of a divided court in the case of Holly v. Southern Ry. Co., supra, were a binding precedent, the fact that the plaintiff in error in that case was traveling on a free pass (thus being virtually a guest of the company, which was a “gratuitous bailee”) distinguishes it as to its facts from this case, in which it is undisputed that the railroad company had been receiving $6 per car for the carriage of other wood hauled from the same point, and reasonably expected to receive the same compensation as freight upon the wood which was destroyed.